 In the Matter of BROWN-HUTCHINSON IRON WORKSandLOCAL No.6,MECHANICS EDUCATIONAL SOCIETY OF AMERICA, AFFILIATED WITHTHE CONFEDERATED UNIONS OF AMERICACase No.R-5451.-DecidedJune 11, 1943Mr. ChesterM. Culver,of Detroit,Mich., for the Company.Mr. Louis F.Brady,of Detroit, Mich.,for the Union.Mr. David V.Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon petition duly filed by Local No. 6, Mechanics EducationalSociety of America, affiliated with the Confederated Unions of Amer-ica, herein called the Union,alleb ngthat a ,questionaffecting com-merce had arisen concerning the representation of employes ofBrown-Hutchinson Iron Works, Detroit, Michigan, herein called theCompany, the National Labor Relation Board provided for anappropriate hearing upon due notice before Max Rotenberg, TrialExaminer.Said hearing was held at Detroit, Michigan, on May 28,1943.The Company and the Union appeared, participated, andwere afforded full, opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBrown-Hutchinson Iron Works, a Michigan corporation, with itsprincipal office and place of business in Detroit, Michigan, is engagedin the manufacture of structural steel and miscellaneous iron works,and for the past 17 months, has been engaged in the manufacture of50 N. L. R. B., No. 67.432 BROWN-HUTCHINSON IRON WORKS433war materiel for the United States Government.During the year1942, the dollar value of the raw materials used in the manufacturingoperations of the Company was in excess of $131,000, of which ap-proximately 65 percent was purchased from points outside the Stateof'Michigan.During the same period the value of its sales of fin-ished or partially finished products was in excess of $290,000, ofwhich approximately 25 percent represents shipments made to pointsoutside the State of Michigan.The Company admits that it' isengaged in commerce within the meaning of the National LaborRelations Act.H. THE ORGANIZATION INVOLVEDLocal No. 6, Mechanics Educational Society of America, is a labororganization affiliated with the Confederated Unions of America, ad-mitting to `membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to recognize the Union as the exclusivebargaining representative of its employees unless and until the Unionhas been certified by the Board.A statement of the Field' Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate?We find that a question affecting- commerce has arisen' concerningof Section 9 (c) and Section 2 (6) and (7) of the Act.0/IV.THE APPROPRIATE UNITIn accordance with a stipulation of the parties, we find that all pro-duction and maintenance employees of the Company, excluding fore-men, office, clerical, and supervisory employees, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall, ;in accordance with our usual procedure, direct that thequestion concerning representation which has arisen be resolved byan election by secret ballot among the employees in the appropriate3The Field Examiner reported that the Union submitted 37 designation cards, of which35 contained the names of persons appearing upon a' pay roll submitted'by the CompanyAll of thecards bore apparently genuine original signaturesThere were 44 names ap-pearing upon.said pay roll.,' 434'DEOILSIIONS OF NATIONAL, Ln ,;BO,R--RIE,I ATIIOLNS BOARDunit.The Union contends that eligibility to vote in the election shouldbe determined as of May 28, 1943, inasmuch as the Company contergri-plates'a' decrease in. personnel due to the cancelation of orders.Weare of the opinion that this contention is not sufficient reason for us todeviate from our usual practice, and in accordance therewith, shalldirect that the election be held among the employees who were em-ployed during the pay: roll period' immediately _preceding the dateof the Direction of Election, subject to the limitations and additionsset forth therein.DIRECTIONOF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National'Labor Rela-tions Board Rules,and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to' ascertain representa-tives for the purposes of collective bargaining with Brown-HutchinsonIronWorks,Detroit,Michigan, an election by secret ballot shall beconducted as early as possible, but not later thanthirty (30) daysfrom the date of this Direction, under the direction and supervisionof theRegional Director for the Sedenth,Region,acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, 'of said'Rules and Regulations,among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,including employees who did not work duringsaid pay-roll period-because they were ill oron vacationor temporarily'laid off, and including employeesin the armedforces of the UnitedStates who present themselves in person at the polls,but excludingthose employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Local No. 6,Mechanics'-Educational Society of America, affiliated with the Con-federated Unions of America, for the purposes of collectivebargaining.